

114 S2524 RS: Bolts Ditch Access and Use Act
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 600114th CONGRESS2d SessionS. 2524[Report No. 114–327]IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo insure adequate use and access to the existing Bolts Ditch headgate and ditch segment within the
			 Holy Cross Wilderness in Eagle County, Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bolts Ditch Access and Use Act. 2.FindingsCongress finds as follows:
 (1)Since about 1882, the existing Bolts Ditch headgate and ditch have been used to fill Bolts Lake near Minturn, Colorado, by gravitational means, without need for pumping and the attendant cost and energy use of pumping.
 (2)When the Holy Cross Wilderness was designated by Congress in 1980, the Bolts Ditch headgate, and an approximate 450-foot segment of the Bolts Ditch, were inadvertently included inside the Wilderness boundary.
 (3)The town of Minturn seeks to use its municipal water rights to store water in Bolts Lake. (4)Questions have arisen with respect to continued use, maintenance, and repair of the headgate and ditch segment within the Wilderness.
 (5)Legislation is warranted to correct this situation and authorize the continued use, access to, and maintenance and repair of the Bolts Ditch headgate and small portion of the Bolts Ditch that lie within the Wilderness boundary.
			3.Bolts ditch access
		2.Bolts ditch access
 (a)Access grantedThe Secretary of Agriculture shall permit by special use authorization nonmotorized access and use, in accordance with section 293.6 of title 36, Code of Federal Regulations, of the Bolts Ditch Headgate and the Bolts Ditch within the Holy Cross Wilderness, Colorado, as designated by Public Law 96–560, for the purposes of the diversion of water and use, maintenance, and repair of such ditch and headgate by the Town of Minturn, Colorado, a Colorado Home Rule Municipality.
 (b)Location of facilitiesThe Bolts Ditch headgate and ditch segment referenced in subsection (a) are as generally depicted on the map entitled Bolts Ditch headgate and Ditch Segment, dated November, 2015.September 6, 2016Reported with an amendment